Citation Nr: 0526563	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  99-13 879A	)	DATE
	)
	)


THE ISSUE

Whether a January 12, 1982 decision of the Board of Veterans' 
Appeals should be revised or reversed due to claimed clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The moving party served on active duty from April 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) based on a July 1999 motion filed by the moving 
party's attorney which sought revision of a January 1982 
Board decision on the basis of CUE.  See 38 C.F.R. § 20.1400 
et seq. (2004).  


FINDINGS OF FACT

1.  In a January 1982 decision, the Board denied service 
connection for residuals of herbicide exposure, an increased 
rating for anxiety reaction, an increased rating for 
bilateral hearing loss, an increased rating for chronic 
otitis media, and a total rating based on individual 
unemployability. 

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the January 
1982 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through counsel, contends that the January 
1982 Board decision was clearly and unmistakably erroneous in 
assigning an effective date of September 1983 for the grant 
of a total rating based upon individual unemployability due 
to service-connected disabilities.  Counsel for the moving 
party has essentially argued that the evidence of record at 
the time of the January 1982 Board decision clearly indicates 
that the moving party was unemployable as early as 1980, thus 
warranting an effective date for TDIU in that year.

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining the motion under consideration and 
then will move on to an analysis of the motion.

Pertinent Law and Regulations

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was made law.  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the moving party has been accorded sufficient opportunity to 
present his contentions.  In this regard, the Board notes 
that in the July 1999 CUE motion, counsel for the moving 
party requested that the Board render a decision on whether 
the January 1982 Board decision contained CUE.  There is thus 
no indication that the moving party has further argument to 
present.

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2004).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b) (2004); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2004); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2004).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2004).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2004); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Analysis

The moving party, through counsel, has argued that the 
January 12, 1982 Board decision contained CUE in failing to 
assign an effective date prior to September 1983 for TDIU.  
However, the January 1982 decision did not in fact establish 
an effective date for entitlement to TDIU.  To the contrary, 
the January 1982 Board decision specifically denied the 
moving party's claim of entitlement to TDIU.  
The Board's decision did not, and could not, assign an 
effective date for TDIU, because TDIU had not been awarded.  
[The Board observes in passing that even if TDIU had been 
granted in the January 1982 decision, the initial assignment 
of an effective date would have been the responsibility of 
the VA Regional Office, not the Board.]  Indeed, the heart of 
the moving party's claim, that a January 1982 Board decision 
contained CUE in failing to assign an effective date prior to 
September 1983 for the grant of a total disability rating, is 
nonsensical on its face.  

Because the moving party has not alleged any error of fact or 
law regarding any actual finding of fact or conclusion of law 
which was contained in the January 1982 Board decision, he 
has not properly set forth a valid CUE claim.  As noted in 
the law and regulations section above, a motion to review a 
prior final Board decision on the basis of clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error in that decision.  
See 38 C.F.R. 
§ 20.1404(b) (2004).  In the instant case, the moving party 
has presented argument relating to matters not actually 
decided by the January 1982 Board decision, namely the 
propriety of a later assigned effective date for TDIU. 

The CUE motion did not mention any other basis for finding 
CUE in the January 1982 Board decision.  No other Board 
decision was specifically referred to in counsel's July 1999 
motion apart from the January 1982 Board decision.  

In short, the moving party has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as is required by law.  See  38 C.F.R. § 20.1404(b); see also 
Andre v. West, 14 Vet. App. 7, 10 (2000).  Accordingly, 
because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404 and Simmons, 
the motion must be dismissed without prejudice as a matter of 
law.



ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404 (2004) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

 
 
 
 

